
	

115 SRES 369 ATS: To constitute the majority party's membership on certain committees for the One Hundred Fifteenth Congress, or until their successors are chosen.
U.S. Senate
2018-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 369
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2018
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		RESOLUTION
		To constitute the majority party's membership on certain committees for the One Hundred Fifteenth
			 Congress, or until their successors are chosen.
	
	
 That the following shall constitute the majority party's membership on the following committees for the One Hundred Fifteenth Congress, or until their successors are chosen:
 Committee on Agriculture, Nutrition, and Forestry:Mr. Roberts, Mr. Cochran, Mr. McConnell, Mr. Boozman, Mr. Hoeven, Mrs. Ernst, Mr. Grassley, Mr. Thune, Mr. Daines, Mr. Perdue, Mrs. Fischer.
 Committee on Armed Services:Mr. McCain, Mr. Inhofe, Mr. Wicker, Mrs. Fischer, Mr. Cotton, Mr. Rounds, Mrs. Ernst, Mr. Tillis, Mr. Sullivan, Mr. Perdue, Mr. Cruz, Mr. Graham, Mr. Sasse, Mr. Scott.
 Committee on Banking, Housing, and Urban Affairs:Mr. Crapo, Mr. Shelby, Mr. Corker, Mr. Toomey, Mr. Heller, Mr. Scott, Mr. Sasse, Mr. Cotton, Mr. Rounds, Mr. Perdue, Mr. Tillis, Mr. Kennedy, Mr. Moran.
 Committee on Energy and Natural Resources:Ms. Murkowski, Mr. Barrasso, Mr. Risch, Mr. Lee, Mr. Flake, Mr. Daines, Mr. Gardner, Mr. Alexander, Mr. Hoeven, Mr. Cassidy, Mr. Portman, Mrs. Capito.
 Committee on the Budget:Mr. Enzi, Mr. Grassley, Mr. Crapo, Mr. Graham, Mr. Toomey, Mr. Johnson, Mr. Corker, Mr. Perdue, Mr. Gardner, Mr. Kennedy, Mr. Boozman, Mr. Cotton.
			
